PER CURIAM
In this criminal case, the state concedes that the trial court erred in imposing a 10-year minimum sentence on defendant’s murder conviction. State v. Macy, 295 Or 738, 671 P2d 92 (1983). The 10-year minimum to be served on defendant’s murder conviction is deleted. See Or Const, Art VII (Amended), § 3; State v. Smith, 65 Or App 344, 671 P2d 1206 (1983). In all other respects, defendant’s conviction and sentence for murder, including a 5-year minimum of use of a firearm in committing the offense, ORS 161.610, are affirmed.1
Affirmed as modified.

 Defendant’s other assignments of error are not well taken.